In a negligence action to recover damages for personal injuries, etc., the plaintiff appeals from an order of the Supreme Court, Richmond County (Amann, J.), dated September 11, 1984, which denied her motion for leave to amend the complaint, bill of particulars and notice of claim to allege a cause of action to recover damages for wrongful death.
Order affirmed, with costs.
The plaintiff did not move for leave to amend the complaint, bill of particulars and notice of claim to allege a cause of action to recover damages for wrongful death until more than a year and a half after the decedent’s death and five days before the case was scheduled for trial.
Since the plaintiff failed to demonstrate a reasonable excuse for the lengthy delay, it was not an abuse of discretion for Special Term to deny her motion for leave to amend (see, Bertan v Richmond Mem. Hosp. & Health Center, 106 AD2d 362; Perricone v City of New York, 96 AD2d 531, affd 62 NY2d 661). Weinstein, J. P., Niehoff, Kunzeman and Spatt, JJ., concur.